Case: 12-30980       Document: 00512149538         Page: 1     Date Filed: 02/20/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         February 20, 2013

                                     No. 12-30980                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



JAMES CURTIS SUTTON,

                                                  Plaintiff-Appellee
v.

DEPUTY CEDRIC D. PAYNE; CLENT RAMBIN,

                                                  Defendants-Appellants



                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:11-CV-1605


Before WIENER, ELROD, and GRAVES, Circuit Judges.
PER CURIAM:*
       AFFIRMED. See Rule 47.6.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.